Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the applicants arguments directed at the 35 U.S.C 112 rejections. The examiner respectfully withdraws the rejections in light of the amendments. 
	Regarding the applicants arguments directed at the rejection of claim 1 on pages  10-13:
	The applicant argues that Ables does not disclose “parsing the contents of the selected one or more file”.
	The examiner respectfully disagrees. The claim limitation does not dictate the contents must be inside the file itself. The batch files in Ables [0037 Figs 5A-5B] includes contents of the file, such as keywords, title, description, etc. Applicant is advised to amend to parsing the selected file itself, in order to overcome the rejection. 
Furthermore, the applicant’s specification does not define the file as being an image or a video, and therefore the collaborative document can be considered to be a file such as a document comprising text which is a type of media. Applicant is advised to amend the claims to indicate the media file is an image or video to overcome the current rejection. 
Furthermore, the applicant argues that the metadata of the file cannot be a “word description” associated with the content of the file. Examiner respectfully disagrees as Ables teaches the metadata includes a title which under BRI is a word description of the content of the file, and is associated with the content of the file, and furthermore Ables explicitly states that it includes a description of the subject matter of the document ([0037; Fig 5A-5B] based on the parsing determining meta-data and attributes such as title, keywords, authors etc of the files, AND a description and subject matter of the document see Fig 5 A). Examiner respectfully notes nothing in the claim language prohibits this interpretation or renders it unreasonable. Applicant is advised to amend the claim language in order for the examiner to adopt the interpretation the applicant is asking for. 
	Furthermore, in order to help in practicing compact prosecution, the examiner points to another reference not currently relied upon, but would be used in rejecting the interpretation the applicant is asking for, if the claims are amended to require such interpretation.
 Li (US 20180367838 A1): See Fig 9A [0072] FIG. 9A illustrates a media presentation system 900A, which is in a full screen mode. The media is displayed in a full screen mode 902A with information 906A (e.g., title, user descriptions, artificial intelligence-generated captions and/or owner info) on left top of the screen. The preview panel 904A provides a preview of the upcoming next photo in the queue and previous showed media. [0054]  In some embodiments, the characteristics are identified automatically, such as using a face identification software, an object identification software, a graphic analysis software, a content analysis and image captioning software, and/or the metadata. The metadata can include technical metadata, descriptive metadata, and administrative metadata. In some embodiments, the descriptive metadata comprises captions, headlines, titles, keywords, and location of capture. In some embodiments, the types of the metadata include IPTC-IIM, IPTC Core & Extension, PLUS, XMP, EXIF, and Dublin Core. Using the metadata, the media is able to be attributed to or characterized with one or more specific characteristics. For example, when the location of a photo stored in the metadata is not the place of a usual visit or with personal effects, such as home, office, or frequently visited restaurants, the photo is able to be tagged or characterized as a traveling photo or a candidate for a traveling photo. [0071] FIG. 8A illustrates a media presentation sorting system 800A, which is based on a user created channel 802A. FIG. 8B illustrates a media presentation sorting system 800B, which is based on a shared channel 804B, which is able to be from a connected friend or from any other users. In some embodiments, the channels inside the “Friends” tab in the top menu are shared from other people. The channel is the basis unit for sharing. When a channel owner shares a channel to other users using the same software system, all contents within the shared channel are able to be viewed from other user's TV regardless where the contents are in the channel owner's home or cloud storage. This allows remote friends and families to access your personal media channels in the same unified interface as their own media channels.
	That is the system analyzes media file, and creates a caption related to the media file, and shares the media file and the related caption. 

Claim Objections
Claim 4 objected to because of the following informalities:  
Claim 4 was amended as follows “and wherein the specified quantity is less than or equal to a maximum quantity of media files that [[are]]is allowed to be shared by the terminal at a time”. Examiner notes that the sentence was grammatically correct prior to the amendment, as now the use of “are” results in the subject and the verb not matching. Therefore it should read “the specified quantity is” … “a maximum quantity of media files that are”.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 9-12, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS 11/19/2018 foreign reference #3 Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1) in view of Ables (US 20160149991 A1)

Regarding claim 1, Wei teaches a media file sharing method, ([0001] image processing and sharing method) comprising: 
generating, by a terminal, a plurality of media files including media files having media contents associated with a current external environment of the terminal;(the current day of the year) ([0047] selecting a plurality of images that were taken on the same day last year)
determining, by the terminal, at least one of a current place of the terminal and a current event that occurs in the current external environment of the terminal; (current day of the year) ( examiner notes the limitation is at least one of the examiner maps to a current event that occurs in the current external environment of the terminal [0047] where the system determines the current day and selects content from the year before on the same date; examiner is equating the date as being a “current event” that is occurring in the “current external environment”)
Wei does not explicitly disclose determining, by the terminal, one or more preset selection conditions for selecting one or more of the plurality of media files,
 wherein the one or more preset selection conditions include one or more keywords, and
 wherein the keywords are provided by a user input and are associated with the at least one of the current place and the current event
and within text that is to be shared by a user on a social platform, 
analyzing, by the terminal, the media contents of the plurality of media files according to the one or more preset selection conditions;
 selecting, by the terminal, the one or more media files satisfying the one or more preset selection conditions 
parsing, by the terminal, contents of the selected one or more media files;
determining, by the terminal, word descriptions associated with the contents of the selected one or more media files; 
and sharing, by the terminal, the selected one or more media files and the word descriptions.
In an analogous art Laliberte teaches determining, by the terminal, one or more preset selection conditions for selecting one or more of the plurality of media files, (0138; selecting an image based on user input of text that is to be added to the post, the integration engine automatically analyzes the users text and therefore is equivalent to “preset”; examiner notes the language of one or more preset selection conditions will be interpreted as one condition)
 wherein the one or more preset selection conditions include one or more keywords, (0039; 0138; selecting an image based on keywords in a user’s composed social media message, that is to be posted)
and wherein the keywords are provided by a user input (0039; 0138; selecting an image based on keywords in a users composed social media message) 
and are associated with the at least one of the current place and the current event (0138; the image is selected based on the users composed text, which can include information such as users location, and furthermore as seen in images such as Fig 24 exam results which are equivalent to a current event)
and within text that is to be shared by a user on a social platform, (0039; 0138; selecting an image based on keywords in a users composed social media message, the composed social media message is to be shared on the social platform or even multiple social platforms)
analyzing, by the terminal, the media contents of the plurality of media files according to the one or more preset selection conditions; (0138; determining which image fits the best based on the condition; examiner notes selections conditions are one or more and examiner interprets one preset selection conditions)
 	selecting, by the terminal, the one or more media files satisfying the one or more preset selection conditions ; (0138; determining and selecting the image that fits the best based on the condition)
 and sharing by the terminal, the selected one or more media files (image or video content) and the word description (0138; Fig 23; text content of the user) (0039; 0138; determining and selecting the image that fits the best based on the condition, and adding the image to the post which includes text, to be shared, and posting the image on social media)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include a plurality of conditions for selecting an image to be shared in the social media post as is taught by Laliberte 
The suggestion/motivation for doing so is to better image sharing [0002-0006]
Wei in view of Laliberte does not explicitly teach parsing, by the terminal, contents of the selected one or more media files;
determining, by the terminal, word descriptions associated with the contents of the selected one or more media files; 
and sharing, by the terminal, the selected one or more media files and the word descriptions.
In an analogous art Ables teaches parsing, by the terminal, contents of the selected one or more media files; ([0037; Fig 5A-5B] parsing the batch file to be uploaded, the batch file including content of the selected one or more files for upload)
determining, by the terminal, word descriptions associated with the contents of the selected one or more media files; ([0037; Fig 5A-5B] based on the parsing determining meta-data and attributes such as title, keywords, authors etc of the files, AND a description and subject matter of the document see Fig 5 A)
and sharing, by the terminal, the selected one or more media files and the word descriptions ([0037; Fig 5A-5B] uploading the local documents and the extracted meta-data to the online document management system, the metadata including a description and subject matter of the document)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei in view of Laliberte to include analyzing media to be shared based on parsed content of the media as is taught by Ables
The suggestion/motivation for doing so is to provide a better sharing experience by using the content of the media

Regarding claim 2, Wei in view of Laliberte in view of Ables teach teaches the method according to claim 1, and is disclosed above, Wei does not teach but Laliberte teaches wherein the one or more preset selection conditions comprise a relationship between a media file and the current place of terminal (0138; selecting an image based on the location of the user)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include selecting an image based on users current location as is taught by Laliberte 
The suggestion/motivation for doing so is to better image sharing [0002-0006]

Regarding claim 9, Wei in view of Laliberte in view of Ables teach the method according to claim 1, and is disclosed above, Wei does not explicitly disclose wherein before sharing the selected one or more media files and the word descriptions, the method further comprises 3receiving a confirmation instruction from the user to confirm sharing of the selected one or more media files and the word descriptions.
but Laliberte teaches receiving a confirmation instruction from the user to confirm sharing of the selected one or more media files and the word descriptions (0138; Fig 23; text content of the user)(0046; 0060; 0072; 0115; The user can preview the generated post and confirm posting prior to the content being shared; 0039; 0138; determining and selecting the image that fits the best based on the condition, and adding the image to the post which includes text, to be shared, and posting the image on social media)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei to include confirming by the user sharing of the content as is taught by Laliberte 
The suggestion/motivation for doing so is to better image sharing [0002-0006]

Regarding claim 10, Wei in view of Laliberte in view of Ables teach the method according to claim 1, and is disclosed above, Wei further teaches wherein before determining the one or more preset selection conditions, the method further comprises 30receiving a trigger operation for triggering media file sharing ([0005-0008; 0015] receiving a selection (equivalent to receiving a trigger operation) of a target photo library for selecting and sharing photos)

Regarding claim 11, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
Regarding claim 12, the claim inherits the same rejection as claims 2 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
Regarding claim 18, the claim inherits the same rejection as claim 9 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
	Regarding claim 19, the claim inherits the same rejection as claim 10 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
	Regarding claim 20, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a non-transitory computer readable medium claim Wei teaches ([0024] mobile device is a smart phone which includes non-transitory computer readable medium)

Regarding claim 21, Wei in view of Laliberte in view of Ables teach the method according to claim 1, and is disclosed above, Wei does not explicitly teach but Laliberte teaches wherein the one or more preset selection conditions further include at least one of the following: (0133; 0138; selection of the user related image content; examiner notes the language “one of the following” requiring only one of the following limitations to be mapped)
a collection place of any of the plurality of media files that is the same as the current place of the terminal;
the contents of any of the plurality of media files (user related image) related to the current place of the terminal(function of the users current location); (0133; 0138; selection of the user related image content is selected as a function of the users current location)
the contents of any of the plurality of media files related to the current external environment of the terminal;
and the contents of any of the plurality of media files related to the current event that occurs in the current external environment of the terminal.  

	Regarding claim 22, the claim inherits the same rejection as claim 21 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Regarding claim 23, the claim inherits the same rejection as claim 21 for reciting similar limitations in the form of a non-transitory computer readable medium claim Wei teaches ([0024] mobile device is a smart phone which includes non-transitory computer readable medium)

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS 11/19/2018 foreign reference #3 Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1) in view of Ables (US 20160149991 A1) as applied to claim 1 above, and further in view of Inoue et al. (US 20140056541 A1)
	
Regarding claim 4, Wei in view of Laliberte in view of Ables teach the method according to claim 1, and is disclosed above, Wei further teaches wherein after selecting the one or more media files satisfying the one or more preset selection conditions, the method further comprises:
upon a quantity of the selected media files exceeding a specified quantity, ([0079-0080] when the photo sharing set (the set of images to be shared) is a large number of photos greater than the pre-set number of photos for sharing)
selecting a number of the selected media files that is less than or equal to the specified quantity, ([0079-0083] selecting a number of pre-set number of images (equivalent to whose quantity is less than or equal to the specified quantity) to be shared based on [0046] matching parameters such as a preset time;)
and wherein the specified quantity is less than or equal to a maximum quantity of media files that is allowed to be shared by the terminal at a time. ([0079-0080] selecting and sharing a number of pre-set number of images (equivalent to whose quantity is less than or equal to the specified quantity) to be shared based on [0046] matching parameters such as a preset time;)
Wei in view of Laliberte in view of Ables do not explicitly teach wherein the selection is according to a priority sequence that indicates time intervals between collection times and a current time of the terminal in an ascending order, 
In an analogous art Inoue  teaches upon a quantity of selected media files exceeding a specified quantity, ([0079-0080] when the photo sharing set (the set of images to be shared) is a large number of photos greater than the pre-set number of photos for sharing; [0200] the selected content exceed a predetermined number)
selecting a number of the selected media files that is less than or equal to the specified quantity, ([0079-0083; 0123-0126] selecting a number of pre-set number of images/files/folders less than the predetermined number (equivalent to whose quantity is less than or equal to the specified quantity) to be shared based on [0046] matching parameters such as a preset time;)
wherein the selection is according to a priority sequence that indicates time intervals between collection times and a current time of the terminal in an ascending order, ([0045; Claim 21; 0068-0071] ordering media content based on ascending order of priority based on the current time and the time of creation)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei in view of Laliberte in view of Ables to include ordering content based on a time interval and priority as is taught by Inoue
The suggestion/motivation for doing so is to be able to better provide relevant content based on criteria [0006-0007]

Regarding claim 13, the claim inherits the same rejection as claim 4 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS 11/19/2018 foreign reference #3 Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1) in view of Ables (US 20160149991 A1) as applied to claim 1 above, and further in view of Bryant et al. (US 20140372902 A1).

Regarding claim 5, Wei in view of Laliberte in view of Ables teach the method according to claim 1, and is disclosed above, Wei in view of Laliberte in view of Ables do not explicitly disclose wherein sharing the selected one or more media files and the word description comprises sharing the selected one or more media files and the word description to at least one online social group based on a historical record of 28sharing a same media file to a group 
In an analogous art Bryant teaches wherein sharing the selected one or more media files and the word description (0060; 0070; Figs 7-9 and Figs 11-13 subject line with appropriate text) comprises sharing the selected one or more media files and the word description (0060; 0070; Figs 7-9 and Figs 11-13 subject line with appropriate text) to at least one online social group based on a historical record of 28sharing a same media file to a group (0060; 0070; Figs 7-9 and Figs 11-13; 0020-0024] sharing by the user photographs with a group of users based on the users sharing history on a social application such as such as Facebook.TM.,LinkedIn.TM., Twitter.TM)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei in view of Laliberte in view of Ables to include sharing media based on sharing history as is taught by Bryant
The suggestion/motivation for doing so is to provide better sharing experience by utilizing sharing history

	Regarding claim 14, the claim inherits the same rejection as claim 5 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Claim 7-8, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS 11/19/2018 foreign reference #3 Wei et al. (CN 105005597 A) in view of Laliberte (US 20160359987 A1) in view of Ables (US 20160149991 A1) as applied to claims 1 and 11 in view of Ubillos et al. (US 20130239063 A1)

 10Regarding claim 7, Wei in view of Laliberte in view of Ables teach the method according to claim 1, and is disclosed above, Wei in view of Laliberte in view of Ables do not disclose wherein before sharing the selected one or more media files and the word description, the method further comprises: receiving from the user a deletion instruction for deleting a media file from the selected one or more media files, deleting, from the selected one or more media files, the media file indicated by the deletion instruction 
In an analogous art Ubillos teaches receiving from the user a deletion instruction for deleting a media file from the selected one or more media files, deleting, from the selected one or more media files, the media file indicated by the deletion instruction ([0015; 0145; Fig 66] removing the images from the selected group of images, removing them from selected group being equivalent to deleting)
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei in view of Laliberte in view of Ables to include different methods for deselecting images as is taught by Ubillos
The suggestion/motivation for doing so is to each operations with multiple images [0002-0003

Regarding claim 8, Wei in view of Laliberte in view of Ables teach the method according to claim 7, and is disclosed above, Wei in view of Laliberte in view of Ables do not disclose wherein after deleting, from the selected one or more media files, the media file indicated by the deletion instruction, the method further comprises: receiving, from the user, an adding instruction for adding a media file; and, 20using a selected media file that is not deleted and the media file that is added by the user as the selected one or more media files
In an analogous art Ubillos teaches after deleting, from the selected one or more media files, the media file indicated by the deletion instruction, the method further comprises: receiving, from the user, an adding instruction for adding a media file; (image); ([0411] selecting the thumbnail for a threshold duration;)
and, 20using a selected media file that is not deleted (images not removed) and the media file that is added by the user (image added to the selected set) as the selected one or more media files([0448] removing an image from the selected set) (to create a selected set to be acted upon) ([0411] selecting by the user a thumbnail of an image to be added to a group of images, by selecting the thumbnail for a threshold duration) removing the images from the selected group of images, removing them from group; 0514; 0525-0527; the user can create a journal image using the group of selected images; the user can also share an album of the selected images (equivalent to the to be shared media file))
It would have been obvious to one or ordinary skill in the art before the effective filing date of the application to modify the teachings of Wei in view of Laliberte in view of Ables to include different methods for adding images as is taught by Ubillos
The suggestion/motivation for doing so is to each operations with multiple images [0002-0003]

	Regarding claim 16, the claim inherits the same rejection as claim 7 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))
	Regarding claim 17, the claim inherits the same rejection as claim 8 for reciting similar limitations in the form of a device claim Wei teaches ([0024] mobile device is a smart phone (equivalent to processor of a device))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Li (US 20180367838 A1): See Fig 9A [0072] FIG. 9A illustrates a media presentation system 900A, which is in a full screen mode. The media is displayed in a full screen mode 902A with information 906A (e.g., title, user descriptions, artificial intelligence-generated captions and/or owner info) on left top of the screen. The preview panel 904A provides a preview of the upcoming next photo in the queue and previous showed media. [0054]  In some embodiments, the characteristics are identified automatically, such as using a face identification software, an object identification software, a graphic analysis software, a content analysis and image captioning software, and/or the metadata. The metadata can include technical metadata, descriptive metadata, and administrative metadata. In some embodiments, the descriptive metadata comprises captions, headlines, titles, keywords, and location of capture. In some embodiments, the types of the metadata include IPTC-IIM, IPTC Core & Extension, PLUS, XMP, EXIF, and Dublin Core. Using the metadata, the media is able to be attributed to or characterized with one or more specific characteristics. For example, when the location of a photo stored in the metadata is not the place of a usual visit or with personal effects, such as home, office, or frequently visited restaurants, the photo is able to be tagged or characterized as a traveling photo or a candidate for a traveling photo. [0071] FIG. 8A illustrates a media presentation sorting system 800A, which is based on a user created channel 802A. FIG. 8B illustrates a media presentation sorting system 800B, which is based on a shared channel 804B, which is able to be from a connected friend or from any other users. In some embodiments, the channels inside the “Friends” tab in the top menu are shared from other people. The channel is the basis unit for sharing. When a channel owner shares a channel to other users using the same software system, all contents within the shared channel are able to be viewed from other user's TV regardless where the contents are in the channel owner's home or cloud storage. This allows remote friends and families to access your personal media channels in the same unified interface as their own media channels.

 Cragun et al. (US 20140146053 A1): Mechanisms are provided for generating alternative text descriptions for images in electronic documents. An original image embedded in an electronic document is analyzed to generate a data pattern for the image. A matching operation is performed to identify similar images in other electronic documents from sources of electronic documents based on the generated data pattern. Textual description information associated with the similar images is extracted from data associated with the similar image. An alternative text description for the original image is generated based on the extracted textual description information associated with the similar images. The alternative text description for the original image is stored in association with the original image.

IDS 12/23/2021 Foreign Patent Documents Reference 1: WO2010093953A2: 
[0019] At a block 310, the system searches for available media files that satisfy the search strategy. The system may search for media files stored locally in the mobile device (e.g. stored in flash memory or in a hard or optical drive) or stored remotely (e.g., such as in storage areas accessible via a network-accessible server, computer, or other mobile device). The media files may be stored in an organized fashion (e.g., database, a media-sharing service accessible via an API) or an unorganized fashion. For example, the system may use appropriate APIs to search for media files located in a social networking account, such as a Facebook, Flikr, or MySpace account.
[0026] At block 340, the system selects one or more media files having the highest relevancy score from the media files identified by the search. The media files having the highest relevancy scores are presumed to be of the highest relevance or interest to the user. At decision block 345, the system analyzes whether the selected media files have a relevancy score above a threshold value. If no media file has a relevancy score above the threshold value, the system loops back to block 322 to modify the search strategy and search for additional media files. If at least one media file has a relevancy score above the threshold value, the system proceeds to a block 350. At block 390, the system presents on the mobile device one or more media files having a highest relevancy score above the threshold value. By selecting only those media files have a relevancy score above a threshold value, the system tries to ensure that the presented media files will be highly relevant to the user.
[0027] If presenting more than one media file to the user at block 390, the system may present media files that are unrelated to each other or may present media files that are related to each other. For example, the system may select a sequence of media files that all are associated with a common event and which exceed the threshold value. When presenting the media files to the user, the-system may automatically step through the sequence of media files or may allow the user to manually step through the sequence of media files. If presented to the user automatically, the system may step through the media files based on time, distance, or other metric. For example, if the media files are pictures, the system may display each picture for 15 seconds before switching to the next picture. As another example, as the user approaches the Seattle Space Needle, the system may present a series of media files that relate to the Space Needle and may present a different media file as user moves closer to the Space Needle. When presenting sets of media files, not all of the media files need to be of the same format. For example, the system might display three pictures, then a video, then play a song to the user, before displaying a few more pictures.

	Jacobs et al. US 20080154931 A1: A system and method for automated layout of collaboratively selected images within a compilation for printing, viewing, etc. The images may be drawn from any number of albums owned by various users, and have associated rankings reflecting the users' behavior regarding the images (e.g., viewing, printing, recommending). Some number of images is selected for the compilation (e.g., the highest ranked images) and the images are arranged into chapters that correspond to the albums in which they are located. Within each chapter, images are ordered by time and grouped into clusters of related images (e.g., close in time, same event, same subject). Page templates are used to determine how many images to place on a page, and may be designed or redesigned so that the prominence (e.g., size) of each image corresponds to its ranking. The chapters, pages and/or images may be augmented with titles or captions.

	Fork et al. (US 20130204866 A1): Techniques are disclosed for ordering images. The technique includes receiving a request, the request including keywords and parameters specifying desired image characteristics. Further, the technique includes identifying a set of images responsive to the request based on a match of the keywords to tags associated with objects depicted in the set of images. Finally, the technique includes determining an ordering of the identified set of images by comparing the received parameters with metadata fields associated with respective tags of the objects and returning an indication of the set of images and the determined ordering of the images.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451